UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2013 ITEM 1. REPORT TO STOCKHOLDERS November 30, 2013 Annual Report to Shareholders DWS Mid Cap Value Fund (formerly DWS Dreman Mid Cap Value Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 24 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Information About Your Fund's Expenses 38 Tax Information 39 Advisory Agreement Board Considerations and Fee Evaluation 44 Board Members and Officers 50 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Stocks of medium-sized companies involve greater risk than securities of larger, more-established companies. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. DWS Mid Cap Value Fund returned 34.54% during the 12-month period ended November 30, 2013. The fund's benchmark, the Russell Midcap® Value Index, returned 33.33%. Investment Process In choosing stocks, we focus on individual security selection rather than industry selection. We use an active process that combines financial analysis with company visits to evaluate management and strategies. Company research lies at the heart of the investment process. We emphasize individual selection of stocks across all economic sectors, focusing on companies that we believe have strong management, identifiable catalysts (e.g., acquisitions or new products) and valuations that offer an attractive risk/reward trade-off. We utilize multiple sources for idea generation, as we believe quantitative screens by themselves are not robust enough to consistently source attractive investment ideas. As the return of the benchmark would indicate, mid-cap stocks delivered a strong performance during the past year ended November 30, 2013. The asset class was helped by the combination of improving economic conditions, favorable U.S. Federal Reserve Board (the Fed) policy and elevated investor risk appetites. Mid caps were also boosted by the fact that their business tends to have a more domestic focus than their large-cap counterparts, which enabled them to take advantage of the strength in the U.S. economy in comparison to its global peers. Investors were also encouraged by the robust financial health and steady earnings growth of mid-sized companies. Performance Attribution On September 3, 2013, the fund's management team changed. At that point, we began the process of transitioning the portfolio. Due to this change, the fund's 12-month results incorporate the results of two management teams. Prior to the change in management, the fund outperformed its benchmark. The fund's return benefited from management's strong stock selection in the financial sector, where top individual performers included Lincoln National Corp.,* Unum Group* and Hartford Financial Services Group, Inc. Stock selection in the consumer discretionary sector, as well as an underweight in the underperforming utilities sector, also aided returns. On the negative side, relative performance was hurt by the fund's stock selection in the materials sector, where the mining stocks Yamana Gold, Inc.* and Kinross Gold Corp.* underperformed the rest of the sector by a wide margin. From the time our team took over the fund through the end of the period ending November 30, 2013, we outperformed the benchmark by a narrow margin. Our performance in this interval was helped by both our sector allocations — namely, an underweight in utilities and an overweight in industrials — and our individual stock selection. With regard to selection, our process was most effective in the financial sector. Notable winners included CNO Financial Group, Inc., PartnerRe Ltd. and Hartford Financial Services Group, Inc. Our process was least effective in health care, where the largest detractor was Questcor Pharmaceuticals, Inc.* * Not held in the portfolio as of November 30, 2013. Outlook and Positioning We employ a "classic value" approach founded in the belief that investor biases can cause quality mid-cap companies to trade below their intrinsic values. We seek to exploit these inefficiencies through intensive, bottom-up fundamental research and a focus on companies with not just attractive valuations, but also catalysts that will cause the value to be recognized by the market. Among these catalysts may be important shifts such as a new product cycle, or changes in industry dynamics or management. We seek to run a fully invested, diversified portfolio that takes meaningful positions based on our level of conviction and the trade-off of volatility and return potential for each individual stock. Our process tends to construct a portfolio that preserves capital in down markets while trying to capture the majority of the return in up markets. "We employ a 'classic value' approach founded in the belief that investor biases can cause quality mid-cap companies to trade below their intrinsic values." Following the changeover to the portfolio, we reduced the fund's weightings in financial stocks to about two-thirds of their previous size. We believe banks, real estate investment trusts and diversified financials to be unattractive based on valuation, compared to their historical levels and their limited growth prospects in an environment of heavier regulation. On the other hand, we find insurance stocks to be more compelling based on the favorable pricing environment. We also made modest reductions to the fund's positions in the energy, information technology and the consumer staples sectors. On the other side of the ledger, we made the largest additions to the consumer discretionary and industrials sectors. This doesn't reflect a top-down view, but rather the fact that we are identifying many of the most attractive individual stocks in these areas. Specifically, we are finding that these sectors are home to a high representation of companies that have attractive balance sheets, strong cash flows and positive catalysts for performance. In comparison to the benchmark, the fund's largest overweights as of November 30, 2013 were in the industrials and consumer discretionary sectors, while its largest underweights were in financials and utilities. Ten Largest Equity Holdings at November 30, 2013 (30.3% of Net Assets) 1. Newell Rubbermaid, Inc. Manufacturer and marketer of consumer products 3.3% 2. Reinsurance Group of America, Inc. Provides life reinsurance in North America 3.2% 3. Dolby Laboratories, Inc. Develops audio signal processing systems 3.2% 4. Expedia, Inc. Provides branded online travel services for leisure and small business travelers 3.1% 5. Global Payments, Inc. Provides electronic transaction processing, information systems and services 3.1% 6. Ingredion, Inc. Refines corn and produces sweeteners and starches 3.0% 7. Visteon Corp. Supplies automotive systems, modules and components to vehicle manufacturers 3.0% 8. Ashland, Inc. Maker and distributor of bulk and specialty chemicals 2.9% 9. Hartford Financial Services Group, Inc. Provides a range of insurance products 2.8% 10. PartnerRe Ltd. Provides multi-line reinsurance to insurance companies 2.7% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 50 for contact information. In terms of our outlook, we would describe the current U.S. economic environment as "fair." While we do not believe the economy is in danger of slipping into a recession, the improvement in the U.S. growth outlook continues to be slow. This is both exemplified and exacerbated by the cautious tone that companies are striking right now. Inventories are very lean, hiring is occurring at a modest pace and overall investment on the company level is limited. This could continue for some time given that government policy largely serves to undermine confidence on both Main Street and Wall Street. Given this backdrop, the markets in general — and mid-cap stocks in particular — have moved far and fast over the past year. Valuations aren't extreme in any sense, but new investment opportunities have been more difficult to come by. Nevertheless, the fund owns many reasonably valued companies with excellent long-term opportunities. We therefore remain optimistic on the outlooks for the individual companies we hold in the portfolio, despite the potentially challenging near-term environment. Portfolio Manager Richard Glass, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2013 with 22 years of industry experience. Previously, he was lead portfolio manager and Managing Partner of Lockwell Investments, LLC, managing US Small Cap Value and US Small Mid Cap Value strategies. Prior to founding Lockwell in August of 2010, he was a Managing Director and portfolio manager for small- and mid-cap value strategies at Morgan Stanley Investment Management from November 2002 to July 2010. Before joining Morgan Stanley, he held positions with Neuberger Berman and with Wood, Struthers and Winthrop. — BS in Economics, University of Pennsylvania. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell Midcap Value Index tracks the performance of those Russell Midcap Index companies with lower price-to-book ratios and lower forecasted growth values. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The consumer discretionary sector consists of companies that provide nonessential goods and services. Some examples of companies in this sector include retailers, apparel companies and automobile companies. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. The consumer staples sector represents essential goods and services such as the food, beverage and prescription industries. Performance Summary November 30, 2013 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 11/30/13 Unadjusted for Sales Charge 34.54% 20.59% 7.51% Adjusted for the Maximum Sales Charge (max 5.75% load) 26.80% 19.18% 6.75% Russell Midcap® Value Index† 33.33% 21.66% 7.93% Class B 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 11/30/13 Unadjusted for Sales Charge 33.53% 19.67% 6.74% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 30.53% 19.57% 6.74% Russell Midcap® Value Index† 33.33% 21.66% 7.93% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 11/30/13 Unadjusted for Sales Charge 33.57% 19.71% 6.75% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 33.57% 19.71% 6.75% Russell Midcap® Value Index† 33.33% 21.66% 7.93% Class R 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 11/30/13 No Sales Charges 34.30% 20.30% 7.21% Russell Midcap® Value Index† 33.33% 21.66% 7.93% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 11/30/13 No Sales Charges 34.95% 20.91% 7.86% Russell Midcap® Value Index† 33.33% 21.66% 7.93% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 11/30/13 No Sales Charges 34.89% 20.96% 7.93% Russell Midcap® Value Index† 33.33% 21.66% 7.93% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2013 are 1.33%, 2.19%, 2.08%, 1.64%, 1.10% and 0.97% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns for Class R shares for periods prior to inception on March 1, 2011 are derived from the historical performance of Class A shares of DWS Mid Cap Value Fund during such periods and have been adjusted to reflect higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on August 2, 2005. The performance shown for the index is for the time period of July 31, 2005 through November 30, 2013 which is based on the performance period of the life of the Fund. † Russell Midcap Value Index is an unmanaged index measuring the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 11/30/13 $ 11/30/12 $ Distribution Information as of 11/30/13 Income Dividends, Twelve Months $ Investment Portfolio as of November 30, 2013 Shares Value ($) Common Stocks 95.7% Consumer Discretionary 16.3% Auto Components 3.1% Visteon Corp.* Hotels, Restaurants & Leisure 1.4% The Wendy's Co. Household Durables 3.3% Newell Rubbermaid, Inc. Internet & Catalog Retail 3.2% Expedia, Inc. Specialty Retail 2.6% Ross Stores, Inc. Textiles, Apparel & Luxury Goods 2.7% Hanesbrands, Inc. Consumer Staples 3.0% Food Products Ingredion, Inc. Energy 5.0% Oil, Gas & Consumable Fuels Pioneer Natural Resources Co. QEP Resources, Inc. Financials 19.4% Commercial Banks 2.0% M&T Bank Corp. Insurance 16.5% CNO Financial Group, Inc. Hartford Financial Services Group, Inc. PartnerRe Ltd. Reinsurance Group of America, Inc. Validus Holdings Ltd. XL Group PLC Real Estate Investment Trusts 0.9% Plum Creek Timber Co., Inc. (REIT) Health Care 9.2% Health Care Equipment & Supplies 2.6% CareFusion Corp.* Health Care Providers & Services 5.0% HealthSouth Corp. Omnicare, Inc. Life Sciences Tools & Services 1.6% PerkinElmer, Inc. Industrials 19.8% Building Products 2.7% Owens Corning* Commercial Services & Supplies 4.8% ADT Corp. Covanta Holding Corp. Electrical Equipment 2.4% The Babcock & Wilcox Co. Machinery 4.5% Crane Co. Xylem, Inc. Marine 2.7% Kirby Corp.* Trading Companies & Distributors 2.7% AerCap Holdings NV* Information Technology 13.1% Communications Equipment 4.6% Harris Corp. Juniper Networks, Inc.* Computers & Peripherals 2.3% NCR Corp.* Electronic Equipment, Instruments & Components 3.2% Dolby Laboratories, Inc. "A" IT Services 3.0% Global Payments, Inc. Materials 7.6% Chemicals 5.0% Ashland, Inc. Celanese Corp. "A" Containers & Packaging 2.6% Sealed Air Corp. Utilities 2.3% Electric Utilities Northeast Utilities Total Common Stocks (Cost $177,965,319) Cash Equivalents 5.3% Central Cash Management Fund, 0.07% (a) (Cost $11,325,600) % of Net Assets Value ($) Total Investment Portfolio (Cost $189,290,919)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $189,290,919. At November 30, 2013, net unrealized appreciation for all securities based on tax cost was $24,479,620. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $25,432,886 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $953,266. (a)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The following is a summary of the inputs used as of November 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (b) $ $
